Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Status of Claims
In the documents filed on 08/23/2022: 
Claim(s) 1, 4, and 8-9 (and by extension its/their dependents) have been amended. 
Claim(s) 2-3 and 11 has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1, 4-10, and 12-15 is/are pending in this application.
Claim(s) 1, 4-10, and 12-15 have been rejected below.



Response to Arguments
Applicant's arguments filed 08/23/2022 with respect to the 101 arguments have been fully considered but they are not persuasive. 
With respect to the 101 rejection applicant argued:
Claim Rejections - 35 U.S.C. §101 
Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to an abstract idea without significantly more. 
A.    Prong Two of Step 2A: Independent Claims 1 and 8 Integrate the Recited Judicial Exception into a Practical Application. 
The Office asserts that "an information providing system" is not a "computer technology" and that an information providing system is a mental process of collecting and organizing data. See the Office action, page 3. To expedite the examination but without acquiescing to the rejection, the applicants have amended independent claim 1 to include all limitations of claims 2 and 3, which have canceled herein, and have amended independent claim 8 to include some limitations of claim 9 and all limitations of claim 11, which has been canceled herein. No new matter is added. 
Independent claim 1 recites additional elements that integrate the judicial exception into a practical application. First, the additional limitations of claim 1 are unconventional steps that confine the claim to a particular useful application. Here, the additional elements recited by claim 1 may dynamically (i.e., while a vehicle is travelling) determine whether and when an object of interest for which a user shows interests is present. 
For example, independent claim 1 recites "wherein the vehicle terminal is configured to determine whether a current time corresponds to the time of interest that the user has the interest in the specific object, based on user operation information of the vehicle during travel of the vehicle." Claim 1 also specifies that "the user operation information includes at least one of a window operation of the vehicle, departure information of the vehicle from a lane, acceleration or deceleration information of the vehicle, volume adjustment information of a media device in the vehicle, or engine stop information of the vehicle." Claim 1 further recites a processor configured to "extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage, generate interest information based on feature information of a user group having same field of interest as the extracted field of interest." 
In other words, the vehicle terminal as claimed may determine whether and when a user (e.g., a driver of the vehicle) shows an interest in a specific object detected by sensors and ECUs while the vehicle is traveling. The determination is performed based on how the vehicle operates during the traveling. Then, a processor of the apparatus as claimed may extract a field of interest of the user by matching context information related to the specific object of interest and generate interest information to the vehicle terminal based on the extracted field of interest, e.g., generate a cafe when the extracted field of interest is "sunset." 
Thus, the technical result of determining whether and when an object of interest for which a user shows interests is present and generating interest information overrides the routine and conventional process of collecting and organizing data. Therefore, the above additional limitations of claim 1 are more than a mental process of collecting and organizing data. 

The examiner respectfully disagrees with applicant’s assertion that their invention is integrated into a practical application. MPEP 2106.05(b) discloses what is necessary for a machine to be considered a “particular machine” and thus integrated into a practical application. Specifically it lists 3 factors that are relevant when determining whether a machine recited in a claim provides significantly more.
I. THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

With respect to “THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS” applicant’s claims do not require a specific machine but rather a general one. Applicant’s claims do not place any specific limitations on the processor used to perform the claimed calculations but rather focus on how the processor is used to perform the abstract idea. 
II. WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").

With respect to “WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD” the machine in applicant’s claims is merely an object on which the method operates, and does not integrate the exception into a practical application or provide significantly more. Applicant’s claimed processor is merely acting an obvious mechanism for performing the solution and does not "play a significant part in permitting the claimed method to be performed.”
III. WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

With respect to “WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE” the limitations that applicant argues are merely examples of extra solution activity. For example, the features of "the user operation information includes at least one of a window operation of the vehicle, departure information of the vehicle from a lane, acceleration or deceleration information of the vehicle, volume adjustment information of a media device in the vehicle, or engine stop information of the vehicle" would fall under mere data-gathering step[s] which does not make an otherwise nonstatutory claim statutory (see above). Therefore there is nothing within applicant’s claims which would suggest that applicant is integrating their abstract idea into a practical application and the 101 rejection is maintained. 

Applicant than argues:


Second, independent claim 1 specifies how interactions among the vehicle, the vehicle terminal, the sensors, the ECUs, and the processor to yield the above desired result. As discussed above, while the vehicle is traveling, the sensor and the ECUs may detect a specific object and the vehicle terminal of the vehicle may determine whether and when the user of the vehicle shows an interest. In response, the processor of the apparatus as claimed may determine an extracted field of interest for the vehicle. In other words, the current traveling of the vehicle impact the future traveling of the vehicle via the sensor, the ECUs, and the process. 
Thus, the vehicle, the vehicle terminal, the sensors, the ECUs, and the processor together play a significant part in performing the claimed steps. 
Independent claim 8 has been amended to incorporate substantially similar limitations as claim 1. 
For the reasons stated above, the subject matters of claims 1 and 8 are integrated into a practical application, provide a technical solution to a technical problem, and as such are not abstract. Accordingly, the applicants respectfully submit that claims 1, 4-10, and 12-15 are not directed to the abstract idea and thus patent eligible under 35 U.S.C. § 101. 

With respect to applicant’s statement that “In other words, the current traveling of the vehicle impact the future traveling of the vehicle via the sensor, the ECUs, and the process” applicant appears to be arguing features not in their claims. That is there are no limitations within applicant’s claims which describe how the system changes the traveling of the vehicle. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “current traveling of the vehicle impact the future traveling of the vehicle”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


B.    Step 2B: Independent Claims 1 and 8 Provide an Inventive Concept. 
In claims 1 and 8, the above additional elements amount to significantly more than the judicial exception itself. 
As discussed above, the subject matters of claims 1 and 8 may identify time of interest when a user has an interest in a specific object, based on information regarding user operation of a vehicle during travel of the vehicle and may generate and provide interest information at the identified time of interest, based on context information relating to the specific object. See paragraph [0071] of the instant application. 
Therefore, claims 1, 4-10, and 12-15 recite limitations significantly more than the abstract idea and thus are patent eligible under 35 U.S.C. § 101. Accordingly, the applicants respectfully submit that the rejection against claims 1-15 under 35 U.S.C. § 101 should be withdrawn.

All of these arguments have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC §101
135 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

101 Analysis – Step 1:
Applicant’s claims are drawn to the statutory category(ies) of an apparatus and a method. Therefore, applicant’s claims are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The claim recites: 

1. (Currently Amended) An apparatus for providing personalized information based on user interest, the apparatus comprising: 
a communication device configured to perform communication with a vehicle terminal of a vehicle; 
a storage configured to store context information for respective fields of interest of users; and 
a processor configured to: 
receive context information transmitted from the vehicle terminal using the communication device, wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object, 
extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage, 
generate interest information based on feature information of a user group having same field of interest as the extracted field of interest, and 
provide the generated information to the vehicle terminal using the communication device, 
wherein the vehicle terminal is configured to determine whether a current time corresponds to the time of interest when the user has the interest in the specific object, based on user operation information of the vehicle during travel of the vehicle, and 
wherein the user operation information includes at least one of a window operation of the vehicle, departure information of the vehicle from a lane, acceleration or deceleration information of the vehicle, volume adjustment information of a media device in the vehicle, or engine stop information of the vehicle.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “extracting,” “generating,” and determining in the context of this claim encompasses a person looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

1. (Currently Amended) An apparatus for providing personalized information based on user interest, the apparatus comprising: 
a communication device configured to perform communication with a vehicle terminal of a vehicle; 
a storage configured to store context information for respective fields of interest of users; and 
a processor configured to: 
receive context information transmitted from the vehicle terminal using the communication device, wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object, 
extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage, 
generate interest information based on feature information of a user group having same field of interest as the extracted field of interest, and 
provide the generated information to the vehicle terminal using the communication device, 
wherein the vehicle terminal is configured to determine whether a current time corresponds to the time of interest when the user has the interest in the specific object, based on user operation information of the vehicle during travel of the vehicle, and 
wherein the user operation information includes at least one of a window operation of the vehicle, departure information of the vehicle from a lane, acceleration or deceleration information of the vehicle, volume adjustment information of a media device in the vehicle, or engine stop information of the vehicle.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “perform communication…,” “store context information…,” “receive context information…,” “provide the generated information…,”  and “wherein the user operation information includes…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process.  
In particular, the receiving steps sources are recited at a high level of generality (i.e. as a general means of gathering data for use in evaluating/determine/calculating said data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The providing/displaying step is also recited at a high level of generality (i.e. as a general means of displaying the results from the evaluating/determine/calculating of said data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The storing step within the memory is also recited at a high level of generality (i.e. as a general means of storing data), and amounts to mere post solution storing, which is a form of insignificant extra-solution activity.  Lastly, the “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose control environment.  The “processor” is recited at a high level of generality and merely automates the evaluating step.
 Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “evaluating/determine/generating” amounts to nothing more than applying the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “perform communication…,” “store context information…,” “receive context information…,” “provide the generated information…,”  and “wherein the user operation information includes…” the examiner submits that these limitations are insignificant extra-solution activities. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “perform communication…,” “store context information…,” “receive context information…,” “provide the generated information…,”  and “wherein the user operation information includes…” are well-understood, routine, and conventional activities because the specification does not provide any indication that the communication device, storage, and processor are anything other than conventional means to perform said functions.  MPEP 2106.05(d)(II), and the cases cited therein, further include teaching that all these limitations are well understood routine and conventional: 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicating that mere storing and retrieving information in memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
The additional limitation of “providing/displaying” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Hence, the claim is not patent eligible.

Dependent claim(s) 4-7 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claim(s) 4-7 are not patent eligible under the same rationale. 
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1 and 4-7 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 8-10, and 12-15 are rejected as being drawn to an abstract idea under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665